BLUE, Acting Chief Judge.
DeWayne McLendon contends the trial court erred in sentencing him for violation of probation on seven counts when he was only on probation for one count. He is correct. Accordingly, we reverse the judgments and sentences on all but count three. As to count three, we affirm.
McLendon was originally sentenced to prison terms on six counts, followed by probation on count three. After his release from state prison, McLendon began the term of probation imposed on count three. When he violated his probation, he was charged with violating probation on all seven counts. The record does not reflect why this error was not corrected by the assistant state attorney, McLendon’s assistant public defender, or the trial judge.
Accordingly, we affirm the revocation of probation and sentence imposed on count three. We reverse the revocation of probation and • sentences imposed on the remaining six counts. We remand with directions to the trial court to vacate those sentences.
Affirmed in part, reversed in part, and remanded with directions.
FULMER and CASANUEVA, JJ., Concur.